Citation Nr: 1110335	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  06-36 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for residuals of a cold injury to the bilateral hands and fingers.

2.  Entitlement to service connection for residuals of a cold injury to the bilateral feet and knees.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1965 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied the benefits sought on appeal.  In September 2008 and June 2009, the Board remanded the claims for additional development.  

In July 2008, a Central Office Hearing was held before the undersigned Acting Veterans Law Judge, sitting in Washington, D.C., who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  


FINDINGS OF FACT

1.  The Veteran's current hand and finger conditions are not etiologically related to cold injuries or cold exposure in service.

2.  The Veteran's current knee and feet conditions are not etiologically related to cold injuries or cold exposure in service.


CONCLUSIONS OF LAW

1.  Residuals of a cold injury of the bilateral hands and fingers were not incurred in or aggravated by the Veteran's military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  Residuals of a cold injury of the bilateral feet and knees were not incurred in or aggravated by the Veteran's military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran asserts that service connection is warranted for residuals of a cold injury of the bilateral hands and fingers, and the bilateral feet and knees.  A review of the transcript of his hearing, held in July 2008, shows that he testified to the following: he was treated for frostbite in March 1965 after being on the rifle range; he was also exposed to cold temperatures while performing field work in Germany; he indicated that he did  not receive any specific treatment for his frostbite; after service, he first noticed symptoms in 1998 when he worked part-time as a security guard; his duties include working outdoors, and he had to put on multiple layers of clothing when it was cold out; he also had knee pain, particularly in his left knee, since the 1970's, and felt this may have been related to his cold exposure.  

The Board initially notes that in September 2008, the Board remanded these claims.  The Board directed that the Veteran be afforded an examination, and that etiological opinions be obtained.  In November 2008, the Veteran was afforded another examination, to include an etiological opinion, supplemented by an addendum in January 2009.  The examiner indicated that the Veteran's C-file had been reviewed, and her opinion is accompanied by a sufficient explanation.  Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2010).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board notes that service connection is currently in effect for residuals of dislocation of the right fifth finger.  

The Veteran underwent an enlistment examination in January 1965.  No relevant abnormalities were noted, and the Veteran indicated his health was "good."  In March 1965, the Veteran complained of tenderness of the knuckles and swelling of the hands bilaterally after training on the rifle range a week earlier.  He also had pain and occasional swelling in his knees.  On examination, there was no swelling or deformity of the fingers.  X-rays revealed no bony abnormalities in the hands.  The Veteran underwent a separation examination in December 1966.  No relevant abnormalities were noted.  An accompanying Report of Medical History showed that the Veteran reported being treated for finger pain and swelling during exposure to cold weather, and that he was "treated and X-rays were negative."

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 2002 and 2009.  This evidence includes private treatment records dated from 2003 through 2009, which include diagnoses of gout, as well as arthritis of the hands, knees, and ankles.  A November 2004 X-ray of the left foot was normal.  In June 2005, X-rays of the hands indicated no significant bone or soft tissue abnormalities, with the exception of arthrosis of the right small finger joint with subluxation and deformity seen clinically (the Board notes that the Veteran is already service-connected for this finger).

In December 2005, the Veteran was afforded a VA cold injury protocol examination.  He reported cold exposure to the bilateral hands and feet in Kentucky in March 1965.  At the time of the injury, he experienced pain and tingling in the tips of his fingers and toes and was treated with pain medication.  He had not received any additional treatment since that time.  He currently experienced cold sensitivity and numbness of the tips of his fingers and toes during cold weather.  He denied any other symptoms.  He treated his condition by wearing two pairs of socks in the winter.  Physical examination revealed normal skin color and temperature with normal edema and sparse hair growth.  Peripheral pulses had good volume.  X-rays revealed osteoarthritis of the first tarsal-metatarsal joint in the right foot, as well as post-traumatic changes and osteoarthritis of the right fifth finger, and right thumb interphalangeal joint.  The diagnosis was cold injury residuals of the bilateral hands and feet.  

During an additional VA examination of the hands, the Veteran indicated that he had right pinky finger pain precipitated by cold weather.  On examination, the Veteran's hands were cool to the touch.  An additional neurological examination yielded normal findings; the diagnosis was frostbite residuals related to service.

The Veteran underwent an additional VA examination in November 2008.  The examiner indicated that she had reviewed the claims file.  The report shows that the Veteran reported a history of in-service cold exposure and injury that is consistent with his testimony above.  At the time of his cold exposure in service, he reported experiencing pain, numbness, and tingling in his toes, feet, fingers, hands, and knee.  He stated that he presently experienced similar symptoms.  On examination, all measured reflexes were normal.  Sensation to light touch was decreased in the bilateral feet, but otherwise intact.  There was no indication of Raynaud's syndrome.  There were hammer toe deformities bilaterally.  X-rays revealed osteoarthritis of the right fifth finger, the first metatarsal joint on the right foot, and the left knee.  The examiner opined in both the November 2008 report, and a January 2009 supplemental opinion, that these conditions were not caused by or a result of cold injury.  The examiner stated that the Veteran's finger condition was the result of trauma, and that the other conditions were the result of osteoarthritis.  The examiner further noted the following: there were no objective findings suggestive of cold injury; short-term complications of frostbite included infection, gangrene, and autoamputation of the affected area; longer-term complications included hypersensitivity to cold, chronic paresthesias to the affected area, decreased sensation to touch when the hands are involved, and an increased tendency to develop vasospasm.  

The Veteran's wife submitted a statement in support of his claim in May 2009.  She stated that she had known the Veteran since February 1989.  Through conversations with him, she learned that he had sustained frostbite injuries during basic training in March 1965, and was exposed to additional cold and wet conditions in Germany.  He was a "cold-natured" person and sensitive to cold weather.  He often kept the thermostat temperature high, and could not attend football games due to cold weather exposure.

A statement from J.L.D., received in December 2010, shows that the author asserts that he served with the Veteran in Germany, and that he recalls that the Veteran had stated that he had frostbite incurred during basic training in the United States, and that he had difficulty dealing with the cold weather in Germany.  The Board notes that in March 2011, a waiver of RO review was received.  See 38 C.F.R. § 20.1304 (2010).  

The Veteran also submitted internet articles which discuss frostbite and hypothermia.

The Board finds that service connection for residuals of cold injury is not warranted for either the upper or lower extremities.  The Board considers the November 2008 VA opinion (and the associated January 2009 addendum) to be highly probative evidence showing that the Veteran does not have the claimed conditions due to his service.  These opinions were promulgated by a physician, and indicate that they were based upon a comprehensive review of the claims folder, to include the December 2005 VA examination report.  The November 2008 and January 2009 opinions were specifically generated with a view towards resolution of the issues under review, and they show that the physician provided a detailed rationale for the conclusion that the Veteran does not have residuals of a cold injury, to include specific discussion of the short-term and long-term complications of frostbite.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  In addition, there is no medical evidence to show that arthritis of any claimed joint was manifest to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied.  

In reaching this decision, the Board has considered the December 2005 VA examination reports, in which the examiner diagnosed cold injury residuals of the bilateral hands and feet, and in which an additional neurological examination diagnosed frostbite residuals related to service despite normal physical findings.  However, these opinions are essentially bare conclusions that are afforded little probative value, as they are unaccompanied by discussion, explanation, or citation to clinical findings during service, or thereafter, or a more than a bare rationale.  Neives-Rodriguez.  In this regard, the neurological examination report is only a few sentences long, with no findings, and a notation indicating that the Veteran's physical examination was normal.  In addition, these reports were presumably reviewed by the November 2008 VA examiner (who indicated that she had reviewed the Veteran's C-file), and her (November 2008 and January 2009) opinions indicate that she did not find these opinions persuasive.  Therefore, the 2005 opinions are not sufficiently probative to warrant a grant of either of the claims.  

The Board has considered the internet articles submitted by the Veteran.  However, these articles are not competent medical evidence, as it is generic literature which does not discuss the specific facts relevant to the Veteran's claims.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus between current disability and military service.)  In addition, none of these documents are referenced in, or otherwise utilized by, a competent medical opinion.  See Sacks v. West, 11 Vet. App. 314, 316-7 (1998) (holding that a medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships).

The Board has also considered the Veteran's statements and those of his wife and J.L.D., made in support of his claim.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to Court decisions, it surely applies to those of a superior tribunal, the Federal Circuit.

Here, the Board finds that neither the Veteran nor his wife is competent to render diagnoses of in-service or post-service cold injury residuals.  While laypersons are competent to report observable symptoms, none of them have been shown to be competent to identify specific disorders based solely on observation.  Further, while the Veteran has asserted that his symptoms are the result of exposure to cold conditions in service, he has not demonstrated the medical knowledge required to establish an etiological nexus between any demonstrated disorder and exposure to cold weather.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran, J.L.D., and his wife, offered in support of the Veteran's claims have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between these claimed disorders and the Veteran's period of service.  

Further, to the extent that the lay statements are offered as evidence of continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, supra.  As noted, in adjudicating his claims, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As noted, competency of evidence differs from weight and credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, supra; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

While the Board acknowledges that the Veteran is competent to provide evidence of his own experiences, the fact is that he was not shown to have cold injury residuals at the time of separation from service, and that he is not shown to have any documented complaints of cold injury residuals until decades after service, weighs heavily against any claims he now makes that he has had problems ever since service.  The Board is not holding that corroboration is required.  Rather, the Board finds his assertions to be less credible than the normal contemporaneous records.  The Board notes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  However, with respect to a merits review, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  As such, the Board finds that the probative evidence is against the claims based on continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

The preponderance of the evidence is against finding that the Veteran has cold injury residuals etiologically related to active service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claims.


II.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter, dated in April 2005, was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  In October 2008, a second VCAA notification was sent.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to the claimed conditions.

The Veteran's service treatment records, private treatment records, VA authorized examination reports, lay statements, and hearing transcript have been associated with the claims file.  In this regard, in a statement received in February 2010, B.L.B., M.D., stated that he had no records for the Veteran.  In a statement received in August 2010, the Veteran stated that records from the Orange Memorial Hospital are not available.  The Veteran has been afforded VA examinations, and an etiological opinion has been obtained.  38 C.F.R. § 3.159(c)(4).  As discussed supra, the Board finds that the November 2008 VA examination report, and the associated January 2009 etiological opinion, are adequate, as they are predicated on a review of the claims file; they contain a description of the history of the disabilities at issue; they document and consider the relevant medical facts and principles; and they discuss the nature and etiology of the Veteran's symptoms.  Given the foregoing, there is no basis to find that this report is inadequate, or that a remand for another opinion is required.  See 38 C.F.R. § 3.159(d) (2010); Neives-Rodriguez; Prejean.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

Service connection for residuals of a cold injury of the bilateral hands and fingers is denied.

Service connection for residuals of a cold injury of the bilateral feet and knees is denied.

____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


